Citation Nr: 1547158	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 (lumbar spine disability).

2.  Entitlement to a separate compensable rating for lumbar spine surgical scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case in December 2011 for additional development.  In November 2013 the Board denied the Veteran's claim for an increased rating for his service-connected lumbar spine disability and referred the issue of separate compensable ratings for bilateral lower extremity radiculopathy for adjudication.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the Board's decision pursuant to a Joint Motion for Remand (JMR) to the extent it denied an increased rating in excess of 20 percent for the back disability and referred, rather than remanded, the issue of separate compensable ratings for radiculopathy.  

This matter was again remanded by the Board in October 2014 for development consistent with the JMR, including obtaining new VA examinations and adjudicating whether separate compensable ratings for radiculopathy of the bilateral lower extremities were warranted.  In a February 2015 rating decision, the RO granted service connection and assigned separate ratings for bilateral lower extremity radiculopathies.  The Veteran has not challenged the ratings assigned for his radiculopathy affecting the bilateral lower extremities and as such, they are not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).


FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's lumbar spine disability been productive of actual or functional limitation of forward flexion to 30 degrees or less, ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months. 

2.  Resolving all reasonable doubt in his favor, the Veteran's lumbar spine disability resulted in his erectile dysfunction requiring use of medication for intercourse.    

3.  The Veteran has two painful linear and superficial scars located on his low back and abdomen that are related to his lumbar spine disability; however, they measure less than 72 square inches and are not manifested by instability, disfigurement of the head, face or neck, underlying tissue damage, or limitation of function of the affected part, including limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) (West 2014) for loss of use of a creative organ is established.  38 C.F.R. § 3.350(a)(1)(2015).

3.  The criteria for a separate rating of no more than 10 percent rating for painful scars related to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805 (2008 and 2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  These duties were met by way of letters to the Veteran sent in January 2008 and July 2008.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).     

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  As noted above, the Board remanded the case in December 2011 and October 2014 for additional development, including obtaining any outstanding treatment records relating the Veteran's lumbar spine disability and providing VA examinations.  In January 2012, the RO asked the Veteran to provide authorization to obtain additional treatment records, but the Veteran did not respond.  A VA examination was conducted in January 2015 addressing the Veteran's lumbar spine disability, and as discussed below, the Board finds the examination adequate.  Thus, the Board finds substantial compliance with the December 2011 and October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to obtaining pertinent records, VA has assisted the Veteran by affording him medical examinations in support of his claims in March 2008, March 2012 and January 2015.  The Board finds that these examinations, taken together, are adequate for evaluation purposes because they evaluated the nature, extent and severity of the Veteran's service-connected lumbar spine disability and associated neurologic abnormalities by conducting appropriate testing, recording or reviewing his subjective complaints, considering the effects of functional loss and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, another remand for additional examinations is unnecessary, and the Board finds substantial compliance with its earlier remand directives.  Stegall, 11 Vet. App. at 271.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating Claims

The Veteran's lumbar spine disability is currently rated 20 percent under Diagnostic Code (DC) 5243.  He seeks a higher rating for this disability, as well as a compensable rating for his surgical scars relating to his lumbar spine disability.

      A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.  

Under the General Formula for rating a disability of the spine, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

There are several notes following the General Rating Formula criteria.  As applicable here, Note (1) provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  In addition, Note  (6) provides that disabilities of the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Formula.  

      B.  Legal Analysis

Throughout the appeal period, the Veteran's disability picture has been dominated by complaints of ongoing pain, decreased range of motion, stiffness and weakness.  Specifically, he reported symptoms of worsening pain, increasing flare-ups, spasms, tenderness, weakness, fatigue and decreased motion.  He described his pain as constant and severe with minimal relief with medication, epidurals and surgery.  

He further reported that his symptoms cause functional loss of decreased mobility, problems with lifting, carrying, bending, climbing and twisting, and being unable to stand, sit or walk for any length of time.  He reported an inability to walk more than one quarter mile, as well as an inability to stand or sit for longer than five minutes.  He stated that his symptoms affected his ability to work and resulted in increased absenteeism due to doctor appointments and pain.  

As an initial matter, the Board notes that the appeal period with regard to the Veteran's lumbar spine disability begins on December 31, 2006, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Board notes that, from August 25, 2008 to November 30, 2008, the Veteran was assigned a temporary 100 percent convalescent rating after his lumbar spine surgery.  38 C.F.R. § 4.30.  As such, the relevant appeal period is from December 31, 2006 to August 24, 2008 and beginning December 1, 2008 and continuing to the present.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, as explained below, a uniform 20 percent rating for the Veteran's lumbar spine disability from December 31, 2007 to August 24, 2008 and beginning December 1, 2008 is appropriate.  The Board finds that other than during the Veteran's period of convalescence, his objective symptoms have been relatively stable throughout the applicable appeal period.  As such, staged ratings are not warranted.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

      1.  Lumbar Spine Disability

After a review of the record, the Board finds that the evidence does not support a higher rating for the Veteran's lumbar spine disability.    

The criteria for a rating higher than 20 percent for the Veteran's lumbar spine disability have not been met because there is no evidence that he has experienced 4 or more weeks of incapacitating episodes in a 12 month period at any point since December 2006, nor is there any evidence that his lumbar spine exhibited favorable or unfavorable ankylosis or a limitation of forward flexion to 30 degrees or less.  The evidence of record includes the March 2008, March 2012 and January 2015 VA examination reports, the Veteran's VA and private treatment records, and lay statements from himself and his friends and family.  At all VA examinations he exhibited a limitation of forward flexion to no less than 50 degrees in his thoracolumbosacral spine, with no additional loss of range of motion due to pain, functional loss or on repeat testing.  See March 2008, March 2012 and January 2015 VA Examination Reports.  Moreover, the examiners found no ankylosis on physical examination.  See id.  As such, a rating in excess of 20 percent is not warranted under these criteria.  

The VA examiners also found no evidence of incapacitating episodes of IVDS totaling at least 4 weeks.  The March 2008 VA examination did not address whether the Veteran suffered incapacitating episodes of IVDS.  The March 2012 examination report reflects the total duration of all incapacitating episodes over the previous 12 months was less than one week.  The January 2015 VA examiner noted that although the Veteran was treated by a physician in the 12 months prior to the examination, he did not have any episodes of bed rest as prescribed by a physician.  As such, the Veteran's symptoms do not warrant a disability rating in excess of 20 percent under the IVDS Formula based on incapacitating episodes.  

The Veteran's medical records also do not support a rating in excess of 20 percent.  His records indicate that he has experienced a reduced range of motion because of pain and stiffness in his back; however, none of his VA or private medical records include specific range of motion findings.  Additionally, these records do not indicate that he was prescribed bedrest for any symptoms related to his lumbar spine disability or otherwise address whether he has suffered from any incapacitating episodes.  Thus, they do not support the assignment of a higher rating.  

The Board has also considered whether the evidence of record supports an increased rating due to the Veteran's increased functional loss with use over a period of time or during flare-ups.   During the March 2008 VA examination he reported moderate flare-ups occurring weekly and lasting approximately one to two days, limiting his activity.  The March 2012 VA examiner noted the Veteran's reports of flare-ups occurring two times per month with a duration of one to two days causing an increase in pain to the level of a 7 or 8 out of 10.  The Veteran reported that during his flare-ups, his activity was limited to walking only.  At the January 2015 VA examination he reported that he gets a pinched nerve in his back two to three times a week that causes increased pain lasting for one to two days.  He described his flare-ups as "severe" and stated that during these flare-ups he has a hard time putting on his shoes.  Based on his reports, the January 2015 VA examiner found that the Veteran's pain, fatigue, weakness and lack of endurance would significantly limit his functional ability with repeated use over time and during flare-ups.   The examiner was unable to describe the limitation of functional ability in terms of additional degrees of range of motion lost because the Veteran was not tested over a period of time or during a flare-up; however, the examiner stated that the examination results supported the Veteran's statements describing his functional loss during these times.  

The Board finds that the additional functional loss described by the Veteran during flare-ups or with repeated use over a period of time does not warrant an increase to the next higher rating.  As noted above, the Veteran's lumbar spine forward flexion was limited to no less than 50 degrees during the appeal period.  Even considering his credible reports concerning his symptoms and functional ability during flare-ups, as well as the statements provided by his friends and family as to his functional loss, the Board finds that there is no evidence to support a finding that his functional loss would approximate an additional 20 degree loss of forward flexion during flare-ups or after repeated use over time.  As such, the Board finds that the criteria for a 40 percent rating have not been more nearly approximated.  

Consequently, based on the most probative evidence of record, the Board finds that the criteria for a rating higher than 20 percent have not been met for the Veteran's lumbar spine disability.

		2.  Impairment of a Creative Organ

Although an increased rating in excess of 20 percent for his lumbar spine disability is not warranted, the Board finds that the Veteran is entitled to a noncompensable rating for erectile dysfunction under DC 7522, as well as special monthly compensation for loss of a creative organ pursuant to 38 U.S.C.A. § 1114(k).  As noted above, the rating schedule provides that any objective neurologic abnormalities associated with a spinal disability should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  Here, the evidence of record shows that the Veteran has been diagnosed with erectile dysfunction as due to a nerve injury related to his service-connected lumbar spine disability.  See November 2012 VA Medical Record.  The Board notes that the March 2008 and March 2012 VA examiners found that the Veteran had erectile dysfunction, but opined that the disorder was not due to his lumbar spine disability.  No rationale was provided for these opinions.  In any event, given that the Veteran's medical records show that he has a diagnosis of erectile dysfunction specifically due to his lumbar spine disability, the evidence is at least in equipoise as to this issue, and benefit of the debt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the foregoing, the Board concludes that a separate noncompensable rating under DC 7522 for a disability analogous to penis deformity with a loss of erectile power is warranted.  Erectile dysfunction is not specifically addressed in the Rating Schedule; however, under DC 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision.  Here, there is no evidence that the Veteran was found to have a deformity, but he reported that he is unable to achieve intercourse without medication.  See November 2012 VA Medical Record.  As such, the Board finds that he is entitled to a noncompensable rating for erectile dysfunction under DC 7522, and special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 3.350(a)(1) and § 4.115b (Note 1).

		3.  Additional Associated Objective Neurologic Abnormalities

The evidence of record shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality other than his erectile dysfunction, discussed above, or his bilateral lower extremity radiculopathies, for which he is already service-connected.  There is no evidence in the Veteran's medical records or in the VA examination reports showing that he demonstrated bowel or bladder incontinence at any point during the appeal period.  Moreover, there is no lay or medical evidence showing that the Veteran exhibited any other neurological symptom related to his lumbar spine disability.  Thus, the Veteran is not entitled to any additional separate ratings for such symptoms.  
      
		4.  Separate Rating for Painful Scars

The Veteran further contends he is entitled to a separate compensable rating for his low back surgical scars.  See Esteban, 6 Vet. App. at 261-62.  Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804.  All disabling effects not considered in a rating provided under DCs 7800-7804 are to be rated under the applicable Diagnostic Code.  See 38 C.F.R. § 4.118, DC 7805.  The Board notes that the rating criteria for scars were amended in October 2008, during the appeal period, and thus, the old and new rating criteria are potentially applicable.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (the amended rating criteria can be applied only for periods from the effective date of the regulatory change; however, the old regulations will be considered for the periods both before and after the change was made).  

The January 2015 VA examiner noted that the Veteran has two scars associated with his lumbar spine disability: one that is vertical over his low back measuring 16 centimeters long by 1 centimeter wide, and one "C" shaped scar over his abdomen measuring 20 centimeters long by 1 centimeter wide.  The March 2012 and January 2015 VA examiners both found that the Veteran's scars are not painful, unstable or greater than 39 square centimeters.  The Veteran reports that these scars are painful.  See August 2015 Appellate Brief.  He further contends that the scar on his low back measures 20 centimeters by 1.5 centimeters wide and thus, taken together, his scars measure 7.518 inches squared.  See February 2015 VA Form 9.

The Board finds that a 10 percent rating for two painful scars is warranted under DC 7804.  Although the March 2012 and January 2015 VA examiners found that the Veteran's scars were not painful on examination, he reports that they are painful, and his VA treating physician noted that these scars were painful on examination.  See August 2015 Appellate Brief; see also August 2013 VA Medical Record.  The Veteran is competent to report on the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, affording him the benefit of all reasonable doubt, the Board finds that a 10 percent rating for painful scars is warranted.  Higher ratings are not available under the rating criteria for scars either prior or subsequent to their amendment in October 2008 because the Veteran has no more than two (2) scars, and his scars are  not unstable; located on the head, face or neck; or at least 12 square inches (77 square centimeters) in size.  Additionally, there is no evidence that these scars result in any functional impairment not contemplated by his lumbar spine disability rating.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008 & 2015).  As such, the Board finds that a rating in excess of 10 percent for the Veteran's surgical scars is not warranted.

      5.  Extraschedular Consideration

The evidence shows that the Veteran's lumbar spine disability with erectile dysfunction and painful scars do not warrant referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2015).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms of pain, increasing flare-ups, spasms, tenderness, weakness, fatigue, and decreased motion, as set forth more fully above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not argued that the severity and symptomatology of his lumbar spine disability with erectile dysfunction and scars are not reasonably contemplated by the rating schedule, and as the rating schedule contemplates pain and functional loss such as weakened movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight bearing, it would reasonably contemplate the other symptoms and functional loss he has described.  38 C.F.R. §§ 4.40, 4.45.  The Board finds that the functional limitations described by the Veteran (i.e., an inability to stand, walk or sit for any length of time; difficulty putting on shoes; and difficulties bending, lifting, carrying, twisting and climbing) are contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms related to his service-connected disabilities that have not been attributed to a specific service-connected disability (including his now service-connected bilateral lower extremity radiculopathies) and addressed by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to adequately compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported lumbar spine, erectile dysfunction and scar symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

      6.  Unemployability

Finally, the Board finds that the record does not reasonably raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record shows that the Veteran has already been granted a TDIU effective August 22, 2008, the day after he was last shown to have worked.  See July 2009 Rating Decision.  Additionally, the evidence does not suggest that the Veteran's lumbar spine disability alone renders him unemployable, and he does not contend otherwise.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.


ORDER

Entitlement to an increased rating for a lumbar spine disability is denied.

Special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for loss of a creative organ is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Entitlement to 10 percent rating for painful scars is granted, subject to the law and regulations governing the payment of VA monetary benefits.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


